14 F.3d 594
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Robert Lee HOOD, Plaintiff-Appellant,v.Detective Van SMITH;  Detective Mike Downing;  Charles H.Long, Buncombe County Sheriff, Defendants-Appellees.
No. 93-6948.
United States Court of Appeals,Fourth Circuit.
Submitted:  Nov. 26, 1993.Decided:  Dec. 10, 1993.

Appeal from the United States District Court for the Western District of North Carolina, at Asheville.
Robert Lee Hood, Appellant Pro Se.
Frank Parrott Graham, Roberts, Stevens & Cogburn, P.A.; Keith Spurling Snyder, Buncombe County Attorney's Office, for Appellees.
W.D.N.C.
AFFIRMED.
Before MURNAGHAN, HAMILTON, and LUTTIG, Circuit Judges.
PER CURIAM:

OPINION

1
Appellant appeals from the district court's order denying relief on his 42 U.S.C. Sec. 1983 (1988) complaint.  Our review of the record and the district court's opinion accepting the recommendation of the magistrate judge discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Hood v. Smith, No. CA-93-121 (W.D.N.C. Aug. 26, 1993).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.  The motion for appointment of counsel is denied.

AFFIRMED